Case 1:18-cv-06409-ARR-RLM Document 11 Filed 07/15/19 Page 1 of 3 PageID #: 71
                                                                          1301 Avenue of the Americas
                                                                          25th Floor
                                                                          New York, NY 10019

                                                                          646.927.5500 main
                                                                          646.927.5599 fax



                                                                         August T. Horvath
                                                                         646-927-5544
 July 15, 2019


 Via ECF
 Honorable Allyne R. Ross, U.S.D.J.
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

         Re:         Sarr v. BEF Foods, Inc., Case No. 1:18-cv-6409 ARR-RLM

 Dear Judge Ross:

         This firm represents BEF Foods, Inc. (“BEF Foods”), the defendant in this action. We
 write to request a pre-motion conference regarding BEF Foods’ intended motion to dismiss the
 Amended Complaint (Dkt. 10) under Rule 12(b) and, in the alternative, to strike allegations
 under Rule 12(f).

         A.          The Claim “Made with Real Butter” Is Not Deceptive as a Matter of Law

         Defendant BEF Foods produces heat-and-serve mashed potato products as part of its
 Bob Evans® product line. The Bob Evans packaging truthfully and accurately states that the
 mashed potatoes are “made with real butter,” and the FDA-mandated list of ingredients
 truthfully and accurately discloses that the products also contain vegetable oils, among other
 ingredients. Sarr’s original allegation was that BEF Foods, by stating that the products are
 “made with real butter,” also makes an implied claim that the products contain no other “lipids.”
 This allegation fails as a matter of law because no reasonable consumer would believe that, just
 because a product contains one ingredient, it must not also contain a different ingredient,
 especially when that ingredient is listed in the ingredient statement.

         In the Amended Complaint, Sarr introduces at least five new theories: (1) that the visual
 depiction of a “pat” of butter on the product packaging implies the presence of a specific
 amount of butter (Dkt. 10 ¶¶ 67-70); (2) that the claim “made with fresh potatoes” implies that
 what are obviously pre-cooked, packaged, refrigerated mashed potatoes are, in fact, raw,
 uncooked potatoes (¶ 72) and/or are prepared just before the consumer buys them (¶ 80); (3)
 that the word “real” is interpreted by consumers to mean the same thing as “fresh” (¶¶ 87-91);
 (4) that the ingredient statement on the product is misleading as to the relative proportion of
 butter and vegetable oils (¶¶ 94-110); and (5) that the disclosure of natural flavor “likely”
 conceals the presence of some ingredient imitating butter flavor, even though there is no express
 or implied claim that the natural flavor has anything to do with the taste of butter (¶¶ 111-115).
 None of these theories posits a plausible interpretation by a reasonable consumer of BEF Foods’
 packaging and label statements.


  ATTORNEYS AT LAW                                 BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM


 B4871635.1
Case 1:18-cv-06409-ARR-RLM Document 11 Filed 07/15/19 Page 2 of 3 PageID #: 72
 Honorable Allyne R. Ross, U.S.D.J.
 July 15, 2019
 Page 2

         To prove conduct is materially misleading as required under General Business Law
 §§ 349 and 350, a plaintiff must demonstrate that “a reasonable consumer acting reasonably
 under the circumstances” would be misled. Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d
 Cir. 2015). A court may determine as a matter of law that an allegedly deceptive practice would
 not have misled a reasonable consumer. See Fink v. Time Warner Cable, 714 F.3d 739, 741
 (2d Cir. 2013). In so doing, courts take into account the entire context of the alleged
 misrepresentations, including disclaimers and other disclosures elsewhere on the packaging.
 See Fermin v. Pfizer Inc., 215 F. Supp. 3d 209, 211-12 (E.D.N.Y. 2016). A recent rash of
 meritless lawsuits has created a growing body of Rule 12 case law in this Circuit dismissing
 challenges to advertising claims because they would not deceive a reasonable consumer. See,
 e.g., Chen v. Dunkin’ Brands, Inc., No. 17-cv-3808-CBA-RER (E.D.N.Y. Sept. 17, 2018) (Dkt.
 23, Order on Motion to Dismiss) (reasonable consumer would not understand “Angus steak”
 sandwich to contain an intact piece of Angus cattle meat); Bowring v. Sapporo U.S.A. Inc., 234
 F. Supp. 3d 386, 292 (S.D.N.Y. 2017) (beer did not mislead reasonable consumers that it was of
 Japanese origin where its Canadian origin was clearly stated); Fermin, 215 F. Supp. 3d at 211-
 12 (unused volume of pill bottle did not deceive consumers as to number of tablets where the
 table count was clearly disclosed on the bottle). Sarr’s Complaint should be dismissed on the
 basis that no reasonable consumer would interpret any of BEF Foods’ packaging representations
 in the way Plaintiff contends.

         B.     The Court Has No Personal Jurisdiction over the Newly Added Out-of-State
                Plaintiffs and Should Dismiss Their Claims

         Sarr’s Amended Complaint adds eleven new out-of-state Plaintiffs in twelve new U.S.
 Districts seeking relief under the state deceptive-practices and common laws of ten new states.
 Dkt. 10 ¶¶ 136-147. Plaintiffs now purport to represent a nationwide class or subclasses under
 no less than 47 state statutes listed in ¶ 163, all but one of them outside of New York. No
 representative plaintiff is identified for 39 of the states in which violations are alleged. Id.
 ¶ 148. Defendant BEF Foods is conceded to be located in Ohio. Id. ¶ 150. No connection
 between the injuries of the out-of-state Plaintiffs and this State or District is alleged.

          Under the Supreme Court’s ruling in Bristol-Myers Squibb Co. v. Superior Court of
 California, San Francisco County, 137 S. Ct. 1773, 198 L. Ed. 2d 395 (2017), a New York
 court would lack personal jurisdiction over BEF Foods as to claims brought on behalf of
 plaintiffs who are neither New York residents nor suffered their alleged injuries in New York.
 Courts in this District have ruled that the logic of Bristol-Myers applies also to U.S. District
 Courts adjudicating class actions brought under state laws. In re Dental Supplies Antitrust
 Litig., 2017 U.S. Dist. LEXIS 153265, at *37 (E.D.N.Y. Sep. 20, 2017) (dismissing class action
 for failure to allege a direct connection between the forum and the specific claims); Gonzalez v.
 Costco Wholesale Corp., No. 16-CV-2590 (NGG) (JO), 2018 U.S. Dist. LEXIS 171000, at *18
 (E.D.N.Y. Sep. 29, 2018) (“the court lacks general personal jurisdiction over Defendant to
 adjudicate the claims of the out-of-state class members because New York is not the state where
 Defendant's principal place of business is located nor is it where Defendant is incorporated”).




 B4871635.1
Case 1:18-cv-06409-ARR-RLM Document 11 Filed 07/15/19 Page 3 of 3 PageID #: 73
 Honorable Allyne R. Ross, U.S.D.J.
 July 15, 2019
 Page 3

         C.     No Facts Regarding the Representative Plaintiffs Are Pled

         The Amended Complaint now contains at least six completely different theories of
 alleged deception, some of which are inconsistent. A consumer cannot simultaneously be
 misled to think that the products contain only butter and no vegetable oils (which would require
 not reading the ingredient statement) and misled by the ingredient statement as to the relative
 proportions of butter and vegetable oils, or the nature of “natural flavors.” Therefore not all of
 the named Plaintiffs, nor the purported class members, can have been misled in the same way.
 Because plaintiffs and class members cannot recover if they were not deceived, each of
 Plaintiff’s theories effectively creates a sub-class. The Amended Complaint lacks even the
 barest allegations as to which products were purchased and to how each named Plaintiff was
 injured, as would be necessary to establish standing for each named Plaintiff as an individual
 plaintiff, and thus fails to satisfy Fed. R. Civ. P. 8 because BEF Foods has no way to know
 which named Plaintiff, if any, represents class members allegedly deceived by each different
 alleged packaging element or theory of deception.

         D.     The Elements of Fraud, Negligent Misrepresentation, Warranty, and Unjust
                Enrichment Are Not Pled or Supported with Necessary Factual Allegations

          Sarr’s fraud claim should be dismissed because Sarr has not alleged facts that “give rise
 to a strong inference of fraudulent intent,” Campaniello Imports, Ltd. V. Saporiti Italia S.p.A.,
 117 F.3d 655, 663 (2d Cir. 1997), by pleading facts to show that BEF Foods either had “both
 motive and opportunity to commit fraud” or “strong circumstantial evidence of conscious
 misbehavior or recklessness.” Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir.
 1994). Sarr’s negligent misrepresentation claim should be dismissed because, under New York
 common law, this cause of action requires a special relationship of trust to exist between the
 parties, and is not applicable to an arm’s-length commercial transaction. Kimmell v. Schaefer,
 89 N.Y.2d 257, 263 (1996). Sarr’s claim for breach of implied warranty of merchantability
 must be dismissed because Sarr does not allege that he purchased Bob Evans mashed potatoes
 directly from BEF Foods or suffered any personal injury. See Weisblum v. Prophase Labs.,
 Inc., 88 F. Supp. 3d 283, 296 (S.D.N.Y. 2015). The unjust enrichment claim should be
 dismissed because it is duplicative of the false advertising claims. An unjust enrichment claim
 is not available where it merely duplicates a contract or tort claim, which has been held to
 include GBL false-advertising claims. See Weisblum, 88 F. Supp. 3d at 296-97; Bowring v.
 Sapporo U.S.A. Inc., 234 F. Supp. 3d 386, 392 (E.D.N.Y. 2017) (same).

                                               Respectfully submitted,



                                               August T. Horvath




 B4871635.1
